Name: 82/179/EEC: Council Decision of 16 March 1982 concerning the conclusion of the Protocol extending the Arrangement regarding international trade in textiles
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-03-29

 Avis juridique important|31982D017982/179/EEC: Council Decision of 16 March 1982 concerning the conclusion of the Protocol extending the Arrangement regarding international trade in textiles Official Journal L 083 , 29/03/1982 P. 0008 Spanish special edition: Chapter 11 Volume 15 P. 0220 Portuguese special edition Chapter 11 Volume 15 P. 0220 ++++COUNCIL DECISION OF 16 MARCH 1982 CONCERNING THE CONCLUSION OF THE PROTOCOL EXTENDING THE ARRANGEMENT REGARDING INTERNATIONAL TRADE IN TEXTILES ( 82/179/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE COMMISSION HAS PARTICIPATED , ON BEHALF OF THE COMMUNITY , IN THE NEGOTIATIONS FOR THE RENEWAL OF THE ARRANGEMENT REGARDING INTERNATIONAL TRADE IN TEXTILES ; WHEREAS THESE NEGOTIATIONS RESULTED IN THE ESTABLISHMENT OF A PROTOCOL TO WHICH WERE ANNEXED THE CONCLUSIONS ADOPTED ON 22 DECEMBER 1981 BY THE TEXTILES COMMITTEE ESTABLISHED BY THE ARRANGEMENT ; WHEREAS THE COMMUNITY SHOULD ACCEPT THE EXTENSION OF THE ARRANGEMENT ON THE CONDITIONS SET OUT IN THE AFORESAID PROTOCOL AND THE CONCLUSIONS ANNEXED THERETO , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE PROTOCOL EXTENDING THE ARRANGEMENT REGARDING INTERNATIONAL TRADE IN TEXTILES , TO WHICH ARE ANNEXED THE CONCLUSIONS ADOPTED BY THE TEXTILES COMMITTEE ON 22 DECEMBER 1981 , IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXTS REFERRED TO IN THE FIRST SUBPARAGRAPH ARE ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO NOTIFY ACCEPTANCE AS REFERRED TO IN POINT 3 OF THE PROTOCOL SO THAT IT SHALL BE BINDING ON THE COMMUNITY . DONE AT BRUSSELS , 16 MARCH 1982 . FOR THE COUNCIL THE PRESIDENT P . DE KEERSMAEKER